Order entered September 24, 2021




                                       In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                No. 05-21-00379-CV

 DALLAS COUNTY HOSPITAL DISTRICT D/B/A PARKLAND HEALTH
             AND HOSPITAL SYSTEM, Appellant

                                         V.

                           SHERI KOWALSKI, Appellee

                  On Appeal from the County Court at Law No. 5
                              Dallas County, Texas
                      Trial Court Cause No. CC-19-03723-E

                                      ORDER

         Before the Court is appellee’s unopposed motion to extend time to file her

brief.     We GRANT the motion and ORDER the brief be filed no later than

October 4, 2021.


                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE